UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                          )
JESSE RILES,                              )
                                          )
               Plaintiff,                 )
                                          )
        v.                                )           Civil Action No. 09-1329 (PLF)
                                          )
TIMOTHY GEITHNER, Secretary,              )
United States Department of the Treasury, )
et al.,                                   )
                                          )
               Defendants.                )
____________________________________)


                                   MEMORANDUM OPINION

               This matter is before the Court on pro se plaintiff Jesse Riles’ complaint for

damages and injunctive relief and motion for a preliminary injunction. This is the second time

Mr. Riles has sought relief from this Court. On February 4, 2009, Mr. Riles filed a complaint

and a motion for a preliminary injunction which differed little, if at all, from the complaint and

motion for a preliminary injunction currently before the Court. On July 2, 2009, the Court issued

a Memorandum Opinion in which it concluded that the claims set forth in Mr. Riles’ first

complaint – all of which stemmed from his belief that the government was using advanced

technology to read his thoughts – were obviously frivolous. See Riles v. Geithner, Civil Action

No. 09-0214, 2009 WL 1886214, at *2 (D.D.C. July 2, 2009). The Court therefore dismissed

Mr. Riles’ complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure. See id.; see also Watson v. United States, Civil Action No. 09-

0268, 2009 WL 377136, at *1 (D.D.C. Feb. 13, 2009) (“‘[F]ederal courts are without power to
entertain claims otherwise within their jurisdiction if they are so attenuated and unsubstantial as

to be absolutely devoid of merit, . . . wholly insubstantial, [or] obviously frivolous[.]”) (quoting

Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)) (internal quotation marks and citations omitted).

               Because Mr. Riles’ complaint in this case is identical in all relevant respects to the

complaint in his first case, the Court will dismiss it sua sponte for lack of subject matter

jurisdiction. In addition, because it appears that Mr. Riles intends to continue clogging this

Court’s docket with meritless complaints and motions, the Court will bar him from filing any

future cases asserting claims identical to (or substantially similar to) the claims asserted in this

case or the claims asserted in his previous case, Civil Action No. 09-0214.

               An Order consistent with this Memorandum Opinion will issue this same day.

               SO ORDERED.



                                               /s/_________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: July 21, 2009




                                                   2